 In the Matter of SWIFT & COMPANY, FERTILIZER WORKSandBROTHER-HOOD OF LOCOMOTIVE FIREMEN AND ENGINEMEN, LAKELAND LODGENo. 823In the Matter of Swirr & COMPANY, FERTILIZER WORKSandUNITEDPHOSPHATE WORKERS' LOCAL UNION No. 22685, A. F. OF L.Cases Nos. R-3656 and R-3657,respectivelyAMENDMENT TO DIRECTION OF ELECTIONSMay 21, 1942On April 28,1942, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Elections inthe above-entitled proceedings?On May 19, 1942,United PhosphateWorkers' Local Union No.22685,A. F. ofL., filed a request to withdraw from the ballot inthe election therein directed among the firemen and enginemen.Therequest is granted.The Direction of Elections is hereby amended with respect to saidelection among the firemen and enginemen by striking therefromthe words"whether they desireto be representedby the Brotherhoodof Locomotive Firemen and Enginemen,Lakeland Lodge No. 823,or byUnitedPhosphateWorkers'Local Union No. 22685, affiliatedwith the American Federation of Labor, for the purposes of collec-tive bargaining,or by neither,"and substituting therefor the' words"whether or not they desire to be represented by Brotherhood ofLocomotive Firemen and Enginemen,Lakeland Lodge No. 823, forthe purposes of collective bargaining."The Board has been advised by the Acting Regional.Directorthat a longer period is necessary within which to hold the secondelection directed in the aforesaid Decision.The Direction of Elec-tions is hereby further amended by striking therefrom,wherever theyoccur,the words"not later than thirty(30) days from the date ofthis Direction,"and substituting therefor the words"not later thansixty(60) days from the date of this Direction."140 N. L.R. B. 931.41 N. L.R. B., No. 35.166